Per Curiam.  Husband and Wife:Contracts: Practice. The question of the application of the sums claimed to have been paid by the defendant, Munday, to jjjs wjfg) was fairly submitted to the jury; and they found that the amounts, if paid, were not made as payments on the note, and their verdict is conclusive. Whether the note constituted a legal liability or not, it was unquestionably an equitable claim against the husband. The error, if any, in bringing the action at law, was waived by the defendant’s failure to move a transfer to the proper docket. Organ v. Ry., 51 Ark., 235. Affirmed.